FILED
                   UNITED STATES COURT OF APPEALS                    OCT 21 2011

                                                                  MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                   U.S. COURT OF APPEALS




JOHN LOUDERMILK and TIFFANY                  No. 10-15980
LOUDERMILK, individually and as
parents and next friends of Brittany Renee   D.C. No. 2:06-cv-00636-EHC
Nash, Dakota James Loudermilk, Kristin       District of Arizona,
Grace Loudermilk, Faith Rose                 Phoenix
Loudermilk, and Montana Vaughn
Loudermilk, minor children,
                                             ORDER
             Plaintiffs - Appellees,

 v.

MICHAEL DANNER,

             Defendant - Appellant,

RICHARD GAGNON,

             Defendant - Appellant,

JOSHUA RAY,

             Defendant - Appellant,

JOSEPH SOUSA, Maricopa County
Deputy Sheriffs, individually and in their
official capacity,

             Defendant - Appellant,

 and

JOSEPH M. ARPAIO,
                Defendant,

JULIE RHODES,

                Defendant,

RHONDA CASH,

                Defendant,

JENNA CRAMER,

                Defendant.


Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

         The panel has voted to deny the petition for panel rehearing and to deny the

petition for rehearing en banc.

         The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.

         The petition for panel rehearing and the petition for rehearing en banc are

denied.

         The memorandum disposition filed on September 12, 2011 is hereby

amended by substituting “Calabretta v. Floyd, 189 F.3d 808 (9th Cir. 1999)” for

“Calabretta v. Floyd, 189 F.3d 808 (9th Cir. 2009)” on page 4. No further petitions

shall be entertained.